          Case: 1:21-cv-00212-PAG Doc #: 1 Filed: 01/27/21 1 of 8. PageID #: 1




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO


PRISCILLA EVAGOODWIN,

                      Plaintiff,

              -against-                                   PLAINTIFF’S COMPLAINT and
                                                          DEMAND FOR JURY TRIAL
WELLS FARGO BANK, N.A., and
EXPERIAN INFORMATION SOLUTIONS, INC.,                     Case No.

                      Defendant.s


         NOW COMES Plaintiff, PROSCILLA EVAGOODWIN (“Plaintiff”), by and through her

  attorneys, hereby alleging the following against Defendants WELLS FARGO BANK, N.A.

  (“WELLS FARGO”) and EXPERIAN INFORMATION SOLUTIONS, INC. (“EXPERIAN”)

  (collectively referred to as “Defendant”):

                                        Nature of the Action

         1.      This action arises pursuant to the Fair Credit Report Act ,15 U.S.C. § 1681 et seq.

  (“FCRA”),

                                                Parties

         2.      Plaintiff is a natural person at all times relevant residing in Cuyahoga County, in

  the City of Lakewood, in the State of Ohio.

         3.      At all times relevant, Plaintiff was a “consumer” as that term is defined by 15

  U.S.C. § 1681(a)(c).

         4.      WELLS FARGO, is a financial institution located in Sioux Falls, South Dakota

  and conducting business in the State of New Jersey.

         5.      WELLS FARGO was a “person” at all times relevant as that term is defined by 15


                                                -1-
                         PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
        Case: 1:21-cv-00212-PAG Doc #: 1 Filed: 01/27/21 2 of 8. PageID #: 2




U.S.C. § 1681a(b) and a “furnisher” of credit information as that term is described in 15 U.S.C. §

1681s-2 et seq.

        6.      EXPERIAN is business entity with its headquarters located in Costa Mesa, CA and

conducting business in the State of New Jersey.

        7.      EXPERIAN, along with non-parties TransUnion and Equifax, are nationwide

consumer reporting agencies (“CRAs”) as defined by 15 U.S.C. § 1681a(f).

        8.      CRAS, including EXPERIAN, regularly engage in the business of assembling,

evaluating, and disbursing information concerning consumers for the purpose of furnishing

consumer reports, as defined in 15 U.S.C. §1681(d), to third parties.

        9.      EXPERIAN furnishes such consumer reports to third parties under contract for

monetary compensation.

        10.     At all times relevant to this Complaint, Defendants acted through its agents

employees, officers, members, directors, heir, successors, assigns, principals, trustees, sureties,

subrogees, representatives and insurers.

        11.     At all relevant times, consumer reports as alleged in this pleading are “consumer

reports” as that term is defined by 15 U.S.C. §1681a(d).

                                      Jurisdiction and Venue

        12.     Jurisdiction of this Court arises under 15 U.S.C. § 1681p and 28 U.S.C. § 1331.

        13.     Venue is proper pursuant to 28 U.S.C § 1391(b) as the conduct giving rise to this

action occurred in this District because Plaintiff resides within this District and a substantial part

of the events or omissions giving rise to the herein claims occurred, or a substantial part of

property that is the subject of the action is situated within this District.




                                             -2-
                      PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
        Case: 1:21-cv-00212-PAG Doc #: 1 Filed: 01/27/21 3 of 8. PageID #: 3




                                        Factual Allegations

       14.       Experian has been reporting derogatory and inaccurate statements and information

relating to Plaintiff and Plaintiff’s credit history (hereinafter referred to as “inaccurate

information”).

       15.       The inaccurate information of which Plaintiff complains are accounts or trade-lines

that reflect Plaintiff’s history of credit for a credit card account with WELLS FARGO with an

account number ending in 0885 (hereinafter referred to as the “Account”).

       16.       On or about June 7, 2019, Plaintiff and WELLS FARGO agreed to settle the

Account for less than full balance, to be paid in monthly payments beginning June 30, 2019 and

ending on March 31, 2020.

       17.       Plaintiff satisfied the settlement terms by timely making the agreed-upon

payments, thereby extinguishing any obligation regarding the Account.

       18.       Despite the foregoing EXPERIAN continued to report inaccurate information

concerning in the Account and, upon information and belief, disseminated credit reports

containing said inaccuracies

       19.       On or about June 24, 2020, Plaintiff disputed the inaccurate information with

EXPERIAN.

       20.       Plaintiff’s written dispute explained that the Account had been settled and paid,

included a copy of the written agreement memorializing the settlement of the Account, and that

the credit report failed to accurately reflect the true nature of the Account.

       21.       Upon information and belief, pursuant to its responsibility in 15 U.S.C. § 1681i,

within five (5) days of Plaintiff disputing the inaccurate information with EXPERIAN, WELLS




                                             -3-
                      PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
           Case: 1:21-cv-00212-PAG Doc #: 1 Filed: 01/27/21 4 of 8. PageID #: 4




FARGO received notification from EXPERIANvof Plaintiff’s dispute and the nature of the

dispute.

        22.     Upon information and belief, EXPERIAN received the results of WELLS FARGO

investigation as to Plaintiff’s dispute.

        23.     Upon information and belief, EXPERIAN updated the reporting of the Account

solely based on the information it received from WELLS FARGO in response to Plaintiff’s

dispute.

        24.     Notwithstanding Plaintiff’s efforts, as of September 8, 2020, EXPERIAN

continued to publish and disseminate inaccurate information concerning the Account on

Plaintiff’s credit report.

        25.     Specifically, EXPERIAN reported a balance of $8,881 was owed on the Account

as of August 2020, it reported the account status was “charged off” with “$13,876 written off,” it

reported a reoccurring “charge off” from April 2020 through August 2020 after the Account had

been settled for less than the full balance, and it reported an inaccurate payment history that did

not reflect the settlement agreement.

        26.     The inaccurate information concerning the Account as reported on the credit report

negatively reflects upon Plaintiff, Plaintiff’s credit repayment history, Plaintiff’s financial

responsibility as a debtor, and Plaintiff’s credit worthiness.

        27.     Despite Plaintiff’s efforts to date, Defendants have nonetheless deliberately,

willfully, intentionally, recklessly and negligently repeatedly failed to perform responsible

reinvestigations of the aforementioned dispute as required by the FCRA, have failed to remove

the inaccurate information, and have continued to report the derogatory and inaccurate

information about Plaintiff with respect to the Account.




                                             -4-
                      PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
         Case: 1:21-cv-00212-PAG Doc #: 1 Filed: 01/27/21 5 of 8. PageID #: 5




         28.   If Defendants would have complied with their statutory duties, the inaccurate

information regarding the Account would not have been reported.

         29.   As a result of Defendants’ conduct, Plaintiff has suffered actual damages as the

inaccurate information being reported on Plaintiff’s credit report have impeded Plaintiff’s ability

to obtain credit or favorable terms in financing an interest, caused Plaintiff to incur out of pocket

expenses associated with disputing the inaccurate information only to find the inaccurate

information remains on the credit report, emotional distress and mental anguish associated with

having incorrect derogatory personal information being reported on the credit report, and a

decreased credit score which may result in the inability to obtain credit or favorable terms on

future

                                    COUNT I – EXPERIAN
                           Violation of the Fair Credit Reporting Act
                                      15 U.S.C. § 1681e(b)

         30.   Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-29.

         31.   Pursuant to 15 U.S.C. §§ 1681n and 1681o, EXPERIAN is liable to Plaintiff for

engaging in the following conduct in violation of 15 U.S.C. § 1681e(b)

               a.   Willfully or negligently failing to employ and follow reasonable procedures
                    to assure maximum possible accuracy of Plaintiff’s credit report, information
                    and file.

         32.   This conduct was a direct and proximate cause, as well as a substantial factor, in

bringing about injuries, damages, and harm to Plaintiff that are outlined herein and, as a result,

EXPERIAN is liable to Plaintiff for the full amount of statutory, actual and punitive damages,

along with attorney’s fees and the costs of litigation, as well as such relief as may be permitted by

law.




                                            -5-
                     PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
        Case: 1:21-cv-00212-PAG Doc #: 1 Filed: 01/27/21 6 of 8. PageID #: 6




                                   COUNT II – EXPERIAN
                Violation of the Fair Credit Reporting Act – 15 U.S.C. § 1681i

       33.     Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-29.

       34.     Pursuant to 15 U.S.C. §§ 1681n and 1681o, EXPERIAN is liable to Plaintiff for

engaging in the following conduct in violation of 15 U.S.C. § 1681i

               a. Willfully or negligently failing to conduct a proper and reasonable
                  reinvestigation concerning the inaccurate information after receiving notice of
                  the dispute from Plaintiff, in violation of 15 U.S.C. §1681i(a);

               b. Willfully or negligently failing to provide all relevant information provided by
                  Plaintiff regarding the dispute of the inaccurate information to the furnishing
                  entities, in violation of 15 U.S.C. §1681i(a);


               c. Willfully or negligently failing to review and consider all relevant information
                  submitted by Plaintiff concerning the dispute of the inaccurate information, in
                  violation of 15 U.S.C. §1681i(a); and

               d. Willfully or negligently failing to delete the inaccurate information from
                  Plaintiff’s credit file after reinvestigation, in violation of 15 U.S.C. §1681i(a);

       35.     This conduct was a direct and proximate cause, as well as a substantial factor, in

bringing about injuries, damages, and harm to Plaintiff that are outlined herein and, as a result,

EXPERIAN is liable to Plaintiff for the full amount of statutory, actual and punitive damages,

along with attorney’s fees and the costs of litigation, as well as such relief as may be permitted by

law.

                                COUNT III – WELLS FARGO
                           Violation of the Fair Credit Reporting Act
                                     15 U.S.C. § 1681s-2(b)

       36.     Plaintiff repeats and incorporates by reference into this cause of action the

allegations set forth above at Paragraphs 1-29.




                                            -6-
                     PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
        Case: 1:21-cv-00212-PAG Doc #: 1 Filed: 01/27/21 7 of 8. PageID #: 7




       37.     Pursuant to 15 U.S.C. §§ 1681n and 1681o, WELLS FARGO is liable to Plaintiff

for engaging in the following conduct in violation of 15 U.S.C. § 1681s-2(b):

               a. Willfully or negligently failing to conduct an investigation of the inaccurate
                  information that Plaintiff disputed;

               b. Willfully or negligently failing to review all relevant information provided to
                  it by EXPERIAN concerning Plaintiff's dispute or the Account;

               c. Willfully or negligently failing to report the inaccurate status of the inaccurate
                  information to all consumer reporting agencies;

               d. Willfully or negligently failing to properly participate, investigate and comply
                  with the reinvestigations that were conducted by any and all consumer
                  reporting agencies concerning the inaccurate information disputed by Plaintiff;

               e. Willfully or negligently continuing to furnish and disseminate inaccurate and
                  derogatory credit, account and other information concerning Plaintiff, or the
                  Account, to consumer reporting agencies, or other entities, despite knowing
                  that said information was inaccurate;

               f. Willfully or negligently failing to comply with the requirements imposed on
                  furnishers of information pursuant to 15 U.S.C. § 1681s-2.

       38.     This conduct was a direct and proximate cause, as well as a substantial factor, in

bringing about injuries, damages, and harm to Plaintiff that are outlined herein and, as a result,

WELLS FARGO is liable to Plaintiff for the full amount of statutory, actual and punitive

damages, along with attorney’s fees and the costs of litigation, as well as such relief as may be

permitted by law.

                                        Prayer For Relief

       WHEREFORE, Plaintiff respectfully requests judgment be entered against Defendants for

negligent or willful noncompliance with the Fair Credit Reporting Act and prays for the following:

   a) Actual damages to be proven at trial, or statutory damages pursuant to 15 U.S.C. §

       1681n(a)(1)(A), of not less than $100 and not more than $1,000 per violation;

   b) Punitive damages, pursuant 15 U.S.C. § 1681n(a)(2), for Defendant’s willful violation;



                                           -7-
                    PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
       Case: 1:21-cv-00212-PAG Doc #: 1 Filed: 01/27/21 8 of 8. PageID #: 8




   c) The costs of instituting this action together with reasonable attorney’s fees incurred by

       Plaintiff pursuant to 15 U.S.C. § 1681n(a)(3); and

   d) Any further legal and equitable relief as the court may deem just and proper in the

       circumstances.

                                    JURY TRIAL DEMAND

       Plaintiff demands a jury trial on all issues so triable.

                                                       Respectfully submitted,

Dated: January 27, 2021                                /s/Adam T. Hill
                                                       Adam T. Hill
                                                       The Law Offices of Jeffrey Lohman, P.C.
                                                       28544 Old Town Front Street, Suite 201
                                                       Temecula, CA 92880
                                                       Tel: (657) 236-92590
                                                       Fax: (602) 857-8207
                                                       Email: AdamH@jlohman.com

                                                       Attorneys for Plaintiff, PRISCILLA
                                                       EVAGOODWIN




                                            -8-
                     PLAINTIFF’S COMPLAINT AND DEMAND FOR JURY TRIAL
